Title: To Thomas Jefferson from Samuel Wetherill, 4 November 1806
From: Wetherill, Samuel
To: Jefferson, Thomas


                        
                            Respected Friend
                     
                            Philadelphia Nov. 4th. 1806
                        
                        I have the Honour to Send thee the enclosed address by order of a meeting of the Constitution Republicans of
                            the City and County of Philadelphia
                  I am with Sincere Esteem thy friend
                        
                            Saml Wetherill
                     
                        
                    